This matter having been duly presented to the Court on an appeal as of right pursuant to Rule 2:2-l(a)(2), there having been a partial dissent in the Appellate Division, and the Court having reviewed the record and having considered the briefs and arguments of counsel on the issues presented in that appeal, and good cause appearing;
*272It is ORDERED that the judgment of the Appellate Division is reversed solely as to the money judgment against defendant, and the matter is remanded to the Superior Court, Law Division, Morris County for a reconsideration of the evidence and, if necessary, the taking of additional evidence, substantially for the reasons expressed in the opinion of Judge Brody in the Appellate Division.